Appeal from so much of a decree of the Surrogate’s Court, Suffolk County, as held that articles “ Seventh ” and “ Eighth ” of decedent’s last will and testament do not unlawfully suspend the absolute power of alienation or absolute ownership of the property of which the decedent died seized and possessed. Decree, insofar as appealed from, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Present — Nolan, P. J., Adel, MaeCrate, Schmidt and Beldoek, JJ.